                       t~              ~T
     Case 5:20-cv-00019-JPB-JPM IN~1z~i~
   BP~AOl48                              R~QUEs~ TO STAr~ CDFr~
   JUNE 10                      /QDocument  37-13 Filed 08/28/20                Page 1 of 1 PageID #: 314
   U. S. DEP?,.~Rfl~ENT OF JtjSTI~~                                          FEDEp~ BUREAU OF P?~ISoNs




  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.   Your failure to be specific may result in no action being
  taken.   If necessary, you will be interviewed in order to successfully respond to your
  request.




                                                        ~vL             c~J-i~f~~ ‘;~                  ;~
                            r               h   ~‘~:;   ~                       I~1I   ~/+
                                                                                                            I .—~



                    ‘~ ~,   f             ~      I ~     ~      ~      ,‘~




                                           (Do not write below this line)

  DISpOSITION.




         Copy   -   File;   Copy   -   Inmate

P OF
                                          Prescribed by P5511


                                                          This form replaces BP—l48.070 dated Oct 86
                                                          and BP—5l48.070 APR 94


       IN SECTION 6 UNr.~ES5 APPROPRIATE
                                                                                  SECTION 6
